DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS 

(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-8, drawn to a process for making a package.
Group lI, Claims 9-12, drawn to a hot-forming device.
Group llI
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I to Group lIl lack unity of invention because even though the inventions of these groups require the technical features, a process for making a package in claims 1-8, this technical feature is not special technical feature as it does not make a contribution over the prior art in view of Merken-Schiller et al. (US 7,516,598).
Merken-Schiller teaches a process for making a package for foodstuff products, preferably confectionery products (“a method of manufacturing a product packed in a flexible film material, especially a food product”, Co 1 li 15-17), comprising:
providing a first sheet (“a film material 1”, Co 3 li 11, “receptacle depressions 20 to 23”, Co 4 li 42) of wrapping, made of plastic material (“PP/PE”, Co 4 li 1), and forming therein at least one first, hollow, portion (“a central, crease-free portion 20 a to 23 a”, Co 4 li 44), which is delimited, at least partially, by a second, perimetral, portion of said sheet (“a lateral creased portion 20 b to 23 b”, Co 4 li 47);
inserting a foodstuff product within said first, hollow, portion (“A receptacle depression can be an individual package e.g. for a chocolate-type product.”, Co 5 li 11-12);
applying a second sheet of wrapping (“a sealing film 26”, Co 4 li 58-59) in contact with said second, perimetral, portion so as to close said hollow portion with said product inside (“The receptacle depressions are tightly sealed with a sealing film 26, to form a sealed individual package, which is sealed along a peripheral sealing rim 28 with the film material of the receptacle depressions.”, Co 4 li 58-61); and

wherein forming of said sheet (Figs. 2 and 3) includes:
providing a mould (“a negative (concave) mould 16”, Co 3 li 24) having a mould cavity;
providing a forming device (“a positive (convex) mould 14”, Co 2 li 24) designed to co-operate with said mould cavity for forming said sheet (“film material 1”) (“A positive (convex) and a negative (concave) mould 14, 16 serve to shape the material.”, Co 2 li 24-25);
setting said sheet on said mould (“a vacuum source (not shown) can be connected to one of the moulds, in this case the positive mould 14, in order to ensure that the film material 1 is in intimate contact with the positive mould 14 in a first deformation step.”, Co 4 li 9-13; one would have found it obvious to connect the vacuum source to the negative mould 16 for the purpose of obtaining the same result. ) and making on said sheet, via said forming device (“the positive mould 14”), said first, hollow, portion (“a central, crease-free portion 20 a to 23 a”, Co 4 li 44) delimited by said second, perimetral, portion (“a lateral creased portion 20 b to 23 b”); the process being characterized in that said first sheet of wrapping (“film material 1”) has a thickness of less than or equal to 140 μm (“about 30 to 60 μm”, Co 3 li 17), and in that forming of said sheet includes: providing said mould (“the negative mould 16”) with a mould surface that surrounds said mould cavity (Figs. 2 and 3);

during said step of formation of said first, hollow, portion (“a central, crease-free portion 20 a to 23 a”, Co 4 li 44), forming on at least said second portion (“a lateral creased portion 20 b to 23 b” , Co 4 li 47) a series of pleats (“creases 25”) identified by respective folding lines (“creases 25”) of said sheet of wrapping that are oriented towards said hollow portion (“the tension is relaxed or released in a controlled manner, as a result of which part of the film material can be removed smoothly from the mould, and edge portions with controlled creases are formed.”, Co 4 li 21-24); and
via said forming body (“the positive mould 14”) and said mould surface, sealing said pleats so as to prevent re-opening thereof (“the film material is brought to a controlled temperature before or during the deforming process which makes permanent deformation of the film material possible.”, Co 1 li 56-59; “the material is thermally deformed and that the tension of the material is reduced in the deformed state, so that additional material can penetrate between the positive and negative moulds in order to form creases in the edge portion of the mould”, Co 4 li 26-30; “The temperature of the film material can be maintained at a desired level by means of heated moulds… in order to obtain a desired crease characteristic.”, Co 4 li 35-36 and 39; Thus, the formed creases by permanently deforming of the film material would not inherently re-open).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
The examiner has required restriction between process and apparatus for its practice claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
A telephone call was made to George R. Repper (Reg. No. 31,414) on 01/25/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/YUNJU KIM/Examiner, Art Unit 1742